DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 11/30/21 has been entered in full. Claims 1, 5, 8, 14, 15 and 19 are amended. Claims 2, 4, 9, 10, 16-18, 20 and 24-238 are currently or previously canceled. New claims 239-242 are added. Claims 1, 3, 5-8, 11-15, 19, 21-23 and 239-242 are pending.
Applicants' election without traverse of Group I was previously acknowledged. New claims 239-242 are herewith placed in Group I. Claims 21-23 (Invention II) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of an IL-12-Fc protein species comprising (a) IL-12p40 E59K, (b) IL-12p35 wild-type and (c) Fc domain mutations L368D/K370S and S364K/E375Q was also previously acknowledged. Furthermore, in the previous Office action, in view of the lack of prior art identified with respect to a species of IL-12p40 including a E59K mutation, examination was further extended to the following species: mature IL-12p40 (which is a "variant" as compared to the precursor) sequence, and proteins comprising an IL-12p40 comprising mutations K258E, K260E or K264E. The claims have now been amended to exclude these species. In view of this, examination has now been extended to the other species recited in the claims; i.e., an IL-12-Fc protein having an IL-12p40 molecule having one or more of the mutations recited in lines 5-8 of claim 1 as amended. No prior art has been identified that teaches one or more of these variants. As such, previously withdrawn claims 6 and 8, directed to variant IL-12p35 proteins; claims 13-15, directed to other Fc domain mutations; and claim 19, directed to additional IL-12p40 mutations, are hereby rejoined for examination.
As such, claims 1, 3, 5-8, 11-15, 19 and 239-242 are under consideration.

Information Disclosure Statement
The Information Disclosure Statement of 9/17/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/17/21).
All objections and/or rejections of claims 20 are moot in view of the cancellation of these claims.
The rejection of claims 1, 5 and 12 at pg 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, WO 2018030806 is withdrawn in view of the amendments to the claims that limit the variant IL-12p40 subunit to one comprising specific mutations not taught by Kim et al. 
The rejection of claim 7 at pg 8-9 under 35 U.S.C. 103(a) as being unpatentable over Kim et al, WO 2018030806, as applied to claim 1, and further in view of Webster et al, U.S. 2007/0154453, is withdrawn in view of the amendments to the claims for the same reasons as above.
The rejection of claim 11 at pg 9-10 under 35 U.S.C. 103(a) as being unpatentable over Kim et al, WO 2018030806, as applied to claim 1, and further in view of Moore et al, U.S. 2014036426, is withdrawn in view of the amendments to the claims for the same reasons as above.

Claim Objections
Claims 5, 241 and 242 are objected to because of the following informalities:
Claim 5, as amended, is missing a period at the end of the claim.
In each of claims 241 and 242, line 1 of each claim, there should be a comma after the words "according to claim 1"; cf. claim 240, line 1.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.







Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 11-15, 19, 239 and 240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
The heterodimeric Fc fusion protein according to claim 1 or 239, wherein said variant IL-12p40 subunit has at least 90% identity to SEQ ID NO: 4 (human IL-12 subunit beta mature form sequence), and wherein said variant IL-12p35 subunit has at least 90% identity to SEQ ID NO: 2 (human IL-12 subunit alpha mature form sequence),
does not reasonably provide enablement for 
A heterodimeric Fc fusion protein according to claim 1 or 239.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is a heterodimeric IL-12 protein, wherein each subunit of IL-12 is fused to the N-terminus of an Fc domain, and wherein the two Fc domains comprise mutations to promote heterodimerization. The instant specification teaches 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative Biochemistry 29(37): 8509-8517; Ngo et al (1995) “The Protein Folding Problem and Tertiary Structure Prediction, Chapter 14: Computational Complexity Protein Structure Prediction, and the Levinthal Paradox” pp. 492-495; each reference cited previously)]. However, Applicants have not providing guidance corresponding in scope to the claimed genus of "variants" to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. 
Although the specification outlines art-recognized procedures for producing variants, this is not adequate guidance as to the nature of active variants that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Even if an active or binding site were identified in the specification, it may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore, substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone [Bork (2000) “Powers and Pitfalls in Sequence Analysis: The 70% Hurdle.” Genome Research 10:398-400; Skolnick et al (2000) “From gene to protein structure and function: novel applications of computational approaches in the genomic era.” Trends in Biotech. 18(1): 34-39; Doerks et al (1998) “Protein annotation: detective work for function prediction.” Trends in Genetics 14(6): 248-250; Brenner (1999) “Errors in genome annotation.” Trends in Genetics 15(4): 132-133; each reference cited previously].
	Due to the large quantity of experimentation necessary to generate the large number of IL-12p40 and IL-12p30 variants encompassed by the claims and to screen the same for activity in treatment of cancer, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity beyond the disclosed and tested point mutations, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and 
	Dependent claim 241 is not included in the above rejection because it limits the heterodimeric fusion protein of claim 1 to one wherein the variant IL-12p40 subunit domain comprises the amino acid sequence of SEQ ID NO: 363, which is shown in Figure 65A and identified as "IL-12p40(E59K/K99Y/C252S)"; i.e., a variant IL-12p40 subunit domain where the number of mutations is limited to three; specifically, E59K, K99Y and C252S. Furthermore, the IL-12p35 subunit domain of claim 241 is limited to one comprising SEQ ID NO: 2, which is the sequence of the unaltered mature form of the protein.
	Dependent claim 242 is not included in the above rejection because it limits the heterodimeric fusion protein of claim 1 to one wherein said first and second fusion proteins are limited to comprising defined amino acid sequences. Specifically, the first fusion protein is limited to one comprising the amino acid sequence of SEQ ID NO:382 further comprising amino acid substitutions M428L/N434S, and the second fusion protein is limited to one comprising SEQ ID NO: 404 further comprising amino acids substitutions M428L/N434S. SEQ ID NO: 382 and 404 are each shown in Figure 66B and identified as, respectively:
"IL12p40(E59K/K99Y/C252S)_(GGGGS)2_Fc(216)_IgG1_pI(-)_Isoteric_A_C220S/PVA_/S267K/K368D/K370S"
"IL12p35_(GGGGS)2_Fc(216)_IgG1_C220S/PVA_/S267K/S364K/E357Q"


	Applicants' arguments in reply to the rejection are set forth at pages 8 to 9 of the reply filed on 9/17/21. Applicants argue that claim 1 has been amended to include a limitation requiring the IL-12p40 variant subunit to include one or more mutations selected from a group of 39 different substitutions, and that the teachings of the specification are sufficient to enable the skilled artisan to make and use such a scope of variants because it would not "require undue or a large quantity of experimentation to test the claimed variants" (page 9). Applicants further argue that the skilled artisan would further "recognize the structural features of the claimed variant" (page 9).  


Conclusion
Claims 241 and 242 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the other objections noted above are corrected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).